January 27, 2021
       January 27, 2021




                                                                          Supreme Court

                                                                          No. 2018-219-Appeal.
                                                                          (PC 16-3438)

                          Reney A. Mondoux et al.        :

                                    v.                   :

                             Peter A. Vanghel.           :




                               NOTICE: This opinion is subject to formal revision
                               before publication in the Rhode Island Reporter. Readers
                               are requested to notify the Opinion Analyst, Supreme
                               Court of Rhode Island, 250 Benefit Street, Providence,
                               Rhode Island 02903, at Telephone (401) 222-3258 or
                               Email      opinionanalyst@courts.ri.gov,      of     any
                               typographical or other formal errors in order that
                               corrections may be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2018-219-Appeal.
                                                         (PC 16-3438)

      Reney A. Mondoux et al.           :

                  v.                    :

          Peter A. Vanghel.             :

           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Robinson, for the Court. The plaintiffs, Reney A. Mondoux and

Joseph N. Mondoux, Jr., appeal following a May 8, 2018 final judgment of the

Superior Court, granting summary judgment in favor of the defendant, Peter A.

Vanghel. The plaintiffs contend before this Court that the trial justice erred in

determining that their claim for breach of the implied warranty of habitability was

time-barred pursuant to this Court’s holding in Nichols v. R.R. Beaufort &

Associates, Inc., 727 A.2d 174 (R.I. 1999). For the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                                            I

                                Facts and Travel

      The following facts, concerning which there is no material dispute, are taken

from the parties’ briefs before this Court, defendant’s memorandum of law in
                                       -1-
support of his motion for summary judgment, plaintiffs’ memorandum in

opposition thereto, and other documents in the record.

      On December 24, 1997, plaintiffs purchased a house from defendant; that

house is located on a waterfront parcel alongside a lake in Glocester, Rhode Island.

According to plaintiffs, defendant represented that he was a licensed builder and

that he had initially constructed the house for himself and his wife, but that he was

instead selling it as the builder-vendor.

      At the time plaintiffs purchased the house in question, construction had been

substantially completed, and the only remaining tasks to be completed were

staining the deck and acquiring a refrigerator. Moreover, no real estate broker had

been engaged by either party to the transaction. The plaintiffs received a warranty

deed from defendant on December 24, 1997.

      In the Fall of 2012, plaintiffs discovered interior water damage on the

lakeside-facing wall of the house, which damage they believed had been caused by

a recent hurricane. Specifically, plaintiffs noticed “rotting” above a French door.

Subsequently, plaintiffs filed a claim with their homeowners insurance company

with respect to the damage. According to plaintiffs, on July 25, 2013, Robert L.

Smith of C & L Builders, Inc., examined the lakeside-facing wall of the house.

After removing the clapboards and some sheathing on the side of the house that

faced the lake, Mr. Smith discovered extensive water damage.


                                            -2-
      Mr. Smith opined that the damage was due to defendant’s improper

workmanship and to his use of improper materials.           Mr. Smith opined that

defendant had failed to use a “waterproof underlayment” in the affected area and

that he had not “wrapped” the sliding glass door and windows so as to prevent

water from entering the infrastructure of the house. According to plaintiffs, Mr.

Smith informed them that defendant’s failure to have used proper materials caused

all the plywood in the affected area to rot and that it would be necessary to replace

the entire lakeside-facing wall of the house.

      On July 21, 2016, plaintiffs filed a complaint against defendant in Superior

Court. Thereafter, on August 11, 2016, they filed an amended complaint alleging

breach of contract (Count One); breach of warranty (Count Two); breach of the

implied warranty of habitability (Count Three); negligence (Count Four); breach of

the implied covenant of good faith and fair dealing (Count Five); fraud in the

inducement (Count Six); and negligent misrepresentation (Count Seven).

      The defendant filed his answer to the amended complaint on August 31,

2016. Thereafter, on January 24, 2018, he filed a motion for summary judgment.

The defendant asserted that plaintiffs’ contract claim was barred by the statute of

frauds and the doctrine of merger by deed; he further asserted that the claims

sounding in tort were barred by the statute of repose. General Laws 1956 § 9-1-




                                         -3-
29.1 Similarly, defendant contended that plaintiffs’ claims for breach of warranty

and breach of the implied warranty of habitability were also time-barred pursuant

to this Court’s holding in Nichols. Nichols, 727 A.2d at 174.

       In response, plaintiffs countered that Counts One through Seven all sounded

in contract and that, accordingly, § 9-1-13—the general statute of limitations for




1
       General Laws 1956 § 9-1-29 is entitled “Constructors of improvements to
real property—Immunity from liability” and provides in pertinent part as follows:

            “No action (including arbitration proceedings) in tort to
            recover damages shall be brought against any architect or
            professional engineer who designed, planned, or
            supervised to any extent the construction of
            improvements to real property, or against any contractor
            or subcontractor who constructed the improvements to
            real property * * * on account of any deficiency in the
            design, planning, supervision, or observation of
            construction or construction of any such improvements or
            in the materials furnished for the improvements:

                   “(1) For injury to property, real or personal, arising
            out of any such deficiency;

                   “(2) For injury to the person or for wrongful death
            arising out of any such deficiency; or

                   “(3) For contribution or indemnity for damages
            sustained on account of any injury mentioned in
            subdivisions (1) and (2) hereof more than ten (10) years
            after substantial completion of such an improvement
            * * *.”
                                        -4-
civil actions—applied.2 In addition, plaintiffs argued that, with respect to claims

involving improvements to real property, § 9-1-13 “begins to run when the

evidence of injury to property * * * is sufficiently significant to alert the injured

party to the possibility of defect.” (Internal quotation marks omitted.) As a result,

plaintiffs contended that the statute of limitations did not begin to accrue until July

of 2013, when Mr. Smith alerted them to the injury.

      On April 25, 2018, a hearing was held before a justice of the Superior Court

on defendant’s motion for summary judgment. The hearing justice determined that

plaintiffs’ tort claims (Counts Four through Seven) were barred by the statute of

repose. The hearing justice also found that this Court’s holding in Nichols barred

the plaintiffs’ claim based on the implied warranty of habitability (Count Three).

The hearing justice granted summary judgment in favor of defendant on all counts

in plaintiffs’ amended complaint. The plaintiffs timely appealed to this Court,

challenging only the grant of summary judgment as regards their claims as to

breach of contract, breach of express warranty, and breach of the implied warranty

of habitability (Counts One through Three). See Mondoux v. Vanghel, 216 A.3d

597, 597 (R.I. 2019) (mem.).




2
       General Laws 1956 § 9-1-13(a) provides that “[e]xcept as otherwise
specially provided, all civil actions shall be commenced within ten (10) years next
after the cause of action shall accrue, and not after.”
                                         -5-
      On September 26, 2019, the case came before this Court pursuant to an order

directing the parties to appear and show cause as to why the issues raised should

not be summarily decided. Id. After hearing oral argument, this Court affirmed

the judgment of the Superior Court with respect to plaintiffs’ breach of contract

and express warranty arguments (Counts One and Two). Id. However, with

respect to plaintiffs’ claim for breach of the implied warranty of habitability

(Count Three) and the issue of whether or not the holding in Nichols applied to this

case, this Court was of the opinion that cause had been shown. Id. Accordingly,

we assigned that remaining issue to the full argument calendar and directed the

parties “to address whether the ten-year limitation on claims for breach of implied

warranties, as set forth for subsequent purchasers in Nichols, should act as a bar to

the plaintiffs’ claim in this case.” Id.

                                           II

                                 Standard of Review

      We review “a hearing justice’s grant of a motion for summary judgment de

novo.” CFS 915, LLC v. Unetixs Vascular, Inc., 226 A.3d 1058, 1060-61 (R.I.

2020) (internal quotation marks omitted). In deciding whether summary judgment

was appropriate, we apply the same standard as the hearing justice and, therefore,

we “must determine whether ‘no genuine issue of material fact exists and [if] the

moving party is entitled to judgment as a matter of law.’” Id. at 1061 (quoting


                                           -6-
Cancel v. City of Providence, 187 A.3d 347, 350 (R.I. 2018)). When making this

determination “[w]e view the evidence in the light most favorable to the

nonmoving party.” Id. (quoting Narragansett Indian Tribe v. State, 81 A.3d 1106,

1109 (R.I. 2014)). “[O]nce the moving party establishes the absence of a material

factual issue, the party opposing the motion has an affirmative duty to establish

either by affidavit or by other means the material issue of fact to be decided.” Id.

(quoting Mello v. Killeavy, 205 A.3d 454, 459 (R.I. 2019)).

                                          III

                                       Analysis

      Because this case involves multiple statutes of limitation and a tolling

theory, we will begin by providing a brief overview of each applicable statute of

limitations and the argument as to the tolling that is at issue.

      Section 9-1-29, known as the tort statute of repose, generally bars any tort

action against any contractor, subcontractor, or materials supplier “on account of

any deficiency in the design, planning, supervision, or observation of construction”

upon the expiration of a period of ten years after substantial completion of the

improvement.

      Similarly, § 9-1-13(a), the general civil statute of limitations, bars “all civil

actions [that are not] commenced within ten (10) years next after the cause of

action shall accrue * * *.” (Emphasis added.)


                                          -7-
      In certain instances, this Court has applied the so-called “discovery rule” to

toll a statute of limitations; however, this Court has done so only “[i]n some

narrowly circumscribed factual situations * * * when the fact of the injury is

unknown to the plaintiff when it occurs * * *.” Polanco v. Lombardi, 231 A.3d

139, 146 (R.I. 2020) (quoting Mills v. Toselli, 819 A.2d 202, 205 (R.I. 2003)). In

such a scenario, the “statute of limitations will be tolled and will not begin to run

until, in the exercise of reasonable diligence, the plaintiff should have discovered

the injury or some injury-causing wrongful conduct.” Id. (quoting Mills, 819 A.2d

at 205).

                                         A

                         The Contentions of the Parties

      The plaintiffs contend that the principles set forth in this Court’s decision in

Nichols should not act as a bar to their claim for breach of the implied warranty of

habitability. The plaintiffs contend that, in Nichols, this Court expressly held that

§ 9-1-29 serves as a bar only to untimely tort claims and that § 9-1-13 applies to

claims of contract-based breach of implied warranty. Additionally, plaintiffs claim

that Nichols clearly supports the argument that the discovery rule is applicable to

their claim of contract-based breach of implied warranty.           Based on their

interpretation of Nichols and the discovery rule, plaintiffs contend that the statute

of limitations did not accrue until Mr. Smith alerted them to the defect in July of


                                        -8-
2013.     Finally, plaintiffs aver that this Court in Nichols imposed a ten-year

limitation on claims for breach of the implied warranty of habitability, but that

such a limitation did not apply to claims against the original builder—only to sales

between parties other than the original builder.          The plaintiffs contend that,

because they are the original purchasers, the ten-year limitation does not apply; in

other words, plaintiffs posit that they enjoy an actionable claim for breach of the

implied warranty of habitability in spite of the fact that fifteen years of uneventful

home ownership had passed before they became aware of the alleged construction

defect.

        Conversely, defendant contends that the ten-year limitation set forth in

Nichols should act as a bar to plaintiffs’ claim.         The defendant proffers that

drawing a distinction between original homeowners and subsequent homeowners

would eliminate the protection the Legislature sought to provide to builders when

it enacted the statute of repose contained in § 9-1-29.

                                          B

                                     Discussion

        We begin by noting that our caselaw with respect to claims for breach of the

implied warranty of habitability is somewhat fog-shrouded and that, in our

estimation, neither Nichols nor § 9-1-29 is directly controlling in this case.

Nichols, which dealt specifically with subsequent owners, stated that § 9-1-13


                                         -9-
applies to claims for breach of the implied warranty of habitability. Nichols, 727

A.2d at 175, 180 n.5. However, after due reflection, we have concluded that the

instant case and others like it should be controlled by the underlying public policy

reflected in both the just-cited statute and the Nichols opinion—viz., that exposure

to potential liability must come to an end at some definite point in time lest such

exposure be indefinite. See Gunn v. Union Railroad Co., 27 R.I. 320, 337, 62 A.

118, 125 (1905) (quoting the ancient maxim, “[i]nterest reipublicae ut sit finis

litium” (It is in the interest of the republic that there be an end to litigation.)). In

accordance with that sound jurisprudential principle, we hold that a period of ten

years after substantial completion of improvement to real property constitutes a

reasonable period of time within which to discover any latent defects within the

house, such that the homeowner may maintain a cause of action for breach of

implied warranty.

      In Nichols, this Court abolished the privity requirement between contractors

and subsequent homeowners, reasoning that “[t]o require privity between the

contractor and the home owner * * * would defeat the purpose of the implied

warranty of good workmanship and could leave innocent homeowners without a

remedy * * *.” Nichols, 727 A.2d at 179 (quoting Lempke v. Dagenais, 547 A.2d

290, 294 (N.H. 1988)). We noted that “[t]he essence of implied warranty is to

protect innocent buyers” and that such a “principle, which protects first purchasers


                                         - 10 -
* * * is equally applicable to subsequent purchasers.” Id. (quoting Lempke, 547

A.2d at 294). Importantly, we determined that there was no reason for an original

owner to have the benefit of an implied warranty of habitability while “the next

owner should not [have that benefit] simply because there ha[d] been a transfer.”

Id. (internal quotation marks omitted). Accordingly, the thrust of our decision in

Nichols was to provide the same benefits to both subsequent and original

homeowners.

      In abolishing the privity requirement in that context, “we recognize[d] that

some limitations must be imposed on the scope of this otherwise potentially

unlimited liability.” Id. at 181. In order to “avoid exposing builders, architects,

engineers, and other home contractors” to potential unlimited liability, we

restricted “the coverage of the implied warranties of habitability and of

workmanlike quality to those latent defects that subsequent owners discover[ed]

within a reasonable period of time” after substantial completion of the

improvements. Id. at 181-82 (emphasis added). Guided by the tort statute of

repose provided in § 9-1-29, we deemed that a period of ten years after substantial

completion was “a reasonable period of time * * * to discover any latent defects in

the home” and, within three years, file a complaint alleging breach of the implied

warranty. Id. at 182.




                                       - 11 -
      In the instant case, we similarly see no reason to distinguish between

original homeowners and subsequent homeowners with respect to how long a

claim for breach of the implied warranty of habitability remains actionable.

Certainly, providing original homeowners with the added benefit of a claim for

breach of the implied warranty that potentially extends in perpetuity would be

inconsistent with the public policy underlying our decision in Nichols—

specifically, that builders should not be forced “to act as an insurer, in all respects”

after building a house, and that there must be some “barrier to the possibility of

unlimited liability.” Id. at 181.

      This Court has quoted with approval the United States Supreme Court’s

statement that “[s]tatutes of limitation * * * are designed to promote justice by

preventing surprises through the revival of claims that have been allowed to

slumber until evidence has been lost, memories have faded, and witnesses have

disappeared.” Order of Railroad Telegraphers v. Railway Express Agency, Inc.,

321 U.S. 342, 348-49 (1944) (quoted with approval in Ryan v. Roman Catholic

Bishop of Providence, 941 A.2d 174, 181 (R.I. 2008)). Moreover, we have noted

that such statutes “are the product of a balancing of the individual person’s right to

seek redress for past grievances against the need of society and the judicial system

for finality—for a closing of the books.” Ryan, 941 A.2d at 181; see generally




                                         - 12 -
Charles C. Callahan, Statutes of Limitation—Background, 16 Ohio St. L.J. 130

(1955).

      We believe that our decision in Nichols strikes the appropriate balance, and

we extend our holding in Nichols to apply to original homeowners. Therefore, we

hold that any homeowner has a period of ten years following substantial

completion of improvement to real property to discover a latent defect. A claim

for breach of implied warranty will be considered timely if the homeowner files

suit “within three years of the date when they discover any latent defects or within

three years of the date when, in the exercise of due diligence, they should have

discovered such defects.” Nichols, 727 A.2d at 182.

      Our decision today not only clarifies our jurisprudence with regard to claims

for breach of implied warranty by eliminating any distinction between original

homeowners and subsequent homeowners, but it also supports the sound public

policy articulated in Nichols. We recognize that our holding today represents an

extension of the existing law in this domain; however, we are persuaded that

“[p]ublic policy has compelled [such] a change,” and we are convinced of “the

soundness of this extension.” Id. at 181 (quoting Lempke, 547 A.2d at 295); see

Frazier v. Liberty Mutual Insurance Co., 229 A.3d 56, 60 (R.I. 2020).3


3
     Because we hold that the ten-year limitation set forth in Nichols v. R.R.
Beaufort & Associates, Inc., 727 A.2d 174 (R.I. 1999), is equally applicable here,
we need not, and therefore do not, reach the discovery rule issue. See Grady v.
                                       - 13 -
                                           C

   The Plaintiffs’ Claim of Breach of the Implied Warranty of Habitability

      The plaintiffs, having purchased their house after substantial completion in

1997, had until 2007 to discover a latent defect within their house. However, they

did not discover the latent defect at issue until July of 2013. As such, in view of

our holding that ten years should be the maximal time for such a discovery to be

reasonable, the plaintiffs’ claim for breach of the implied warranty of habitability

is time-barred.

                                          IV

                                     Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record shall be remanded to that tribunal.



Justice Lynch Prata and Justice Long did not participate.


Justice Flaherty participated in the decision but retired before its publication.




Narragansett Electric Co., 962 A.2d 34, 42 n.4 (R.I. 2009) (noting “our usual
policy of not opining with respect to issues about which we need not opine”).
                                         - 14 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Reney A. Mondoux et al. v. Peter A. Vanghel.

                                     No. 2018-219-Appeal.
Case Number
                                     (PC 16-3438)

Date Opinion Filed                   January 27, 2021


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Bennett R. Gallo

                                     For Plaintiffs:

                                     Karen Auclair Oliveira, Esq.
Attorney(s) on Appeal                For Defendant:

                                     Steven T. Hayes, Esq.
                                     Donna M. Lamontagne, Esq.




SU-CMS-02A (revised June 2020)